DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

TERMINAL DISCLAIMER
The terminal disclaimer filed on 7/8/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent # 11,048,652 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

ALLOWABLE SUBJECT MATTER
Claims 21-40 (renumbered as claims 1-20) are allowed.

The following is an Examiner’s Statement of Reasons for Allowance, See MPEP 1302.14:

The primary reason for allowance of claims 21, 27 and 37 (renumbered as claims 1, 7 and 17) in the instant application is that the combination of all the claimed limitations is neither anticipates nor renders obvious by the prior art of record. Because claims 22-26, 28-36 and 38-40 (renumbered as claims 2-6, 8-16 and 18-20) depend directly or indirectly on claims 21, 27 and 37 (renumbered as claims 1, 7 and 17), these claims are considered allowable for at least the same reasons noted above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

PERTINENT RELATED PRIOR ART
Li (US Pub.: 2015/0317240): discloses a shared-memory where multiple processes or cores can access the same memory or area of memory in order to execute instruction in multiple, concurrent execution paths or “threads”.
Satpathy et al. (US Patent 9,825,647): disclosing memory operating with out-of-order issue/execution core architecture that my implement a pipeline.
Hush et al. (US Patent 10,365,851): discloses a PIM array that uses an improved shared data path, such as a shared I/O line of a DRAM implementation.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN KUAN LEE whose telephone number is (571)272-0671.  The examiner can normally be reached on Monday-Friday.		
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHUN KUAN LEE/Primary Examiner
Art Unit 2181                                                                                                                                                                                                        August 30, 2022